UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

EASTERN DIVISION

UNITED STATES OF AMERICA, )
)
Plaintiff, )

) NO. 4:19 CR 488 SRC
Vv. )
)
LISA HURLEY, )
)
Defendant. )

GUILTY-PLEA AGREEMENT

Come now the parties and hereby agree, as follows:

1. PARTIES:

The parties are the Defendant Lisa Hurley, represented by defense counsel Joshua D. Lohn,
and the United States of America (hereinafter "United States" or "Government"), represented by
the Office of the United States Attorney for the Eastern District of Missouri. This agreement
does not, and is not intended to, bind any governmental office or agency other than the United
States Attorney for the Eastern District of Missouri. The Court is neither a party to nor bound by
this agreement.

2. GUILTY PLEA:

 

A. The Plea: Pursuant to Rule 11(c)(1)(A), of the Federal Rules of Criminal
Procedure, in exchange for the Defendant's voluntary plea of guilty to Count One and Count Two
of the two-count Indictment, the United States agrees that no further federal prosecution will be
brought in this District relative to Defendant's violations of federal law, known to the United States

at this time, arising out of the events that occurred on May 8, 2019, and June 25, 2019, as set forth

Page 1 of 12

 
in the Indictment.

B. The Sentence: The parties agree that the recommendations contained herein
fairly and accurately set forth some guidelines that may be applicable to this case. The parties
further agree that either party may request a sentence above or below the U.S. Sentencing
Guidelines range (combination of Total Offense Level and Criminal History Category) ultimately
determined by the Court pursuant to any chapter of the Guidelines, Title 18, United States Code,
Section 3553, or any other provision or rule of law not addressed herein.

The parties further agree that notice of any such request will be given no later than ten (10)
days prior to sentencing and that said notice shall specify the legal and factual bases for the request.

The parties understand that the Court is neither a party to nor bound by the Guidelines
recommendations agreed to in this document.

3. ELEMENTS:

As to Counts One and Two, the Defendant admits to knowingly violating Title 18, United
States Code, Section 922(g)(1), and admits there is a factual basis for the plea and further fully
understands that the elements of the crime are as follows:

(i) The Defendant had been convicted of a crime punishable by imprisonment for a

term exceeding one year;

(ii) | The Defendant, thereafter, knowingly possessed a firearm;

(iii) At the time the Defendant knowingly possessed a firearm, he knew he had been

convicted of a crime punishable by imprisonment for more than one year; and

(iv) The firearm was transported across a state line at some point during or before the

Defendant's possession of it.

Page 2 of 12
4, FACTS:

The parties agree that the facts in this case are as follows and that the United States would
prove these facts beyond a reasonable doubt if the case were to go to trial. These facts may be
considered as relevant conduct pursuant to Section 1B 1.3:

On May 8, 2019, members of the Saint Louis Metropolitan Police Department lawfully
made contact with Defendant inside a business located in the 4600 block of Carter within the City
of Saint Louis, which is within the federal jurisdiction of the Eastern District of Missouri. At the
time of Defendant’s interaction with the police, Defendant knowingly possessed two loaded
firearms within her bag. The two firearms were seized by police, and Defendant admitted to her
knowing possession of the two firearms. Defendant was arrested.

The two firearms seized on May 8, 2019, were analyzed by an expert firearms examiner
and determined to be a (1) HS Produkt make, XD-40 model, .40 S& W caliber semi-automatic
pistol bearing serial # US221818, along with three firearm magazines and 32 rounds of
ammunition; and (2) Rohm make, RG12 model, 22 LR caliber revolver bearing serial# 16120,
along with 16 rounds of ammunition. Each firearm was determined to have been manufactured
outside the State of Missouri. Each had been transported in interstate commerce prior to

Defendant's possession of each. Each firearm can expel a projectile by the action of an explosive

 

and is a "firearm" as defined under federal law.

Following May 8, 2019, a warrant was issued for Defendant’s arrest. On June 25, 2019,
members of the Saint Louis Metropolitan Police Department lawfully made contact with
Defendant inside her residence for the purpose of effectuating Defendant’s arrest pursuant to the

warrant. Defendant’s residence was located within the Eastern District of Missouri Defendant

Page 3 of 12
was arrested. A protective sweep of the residence was lawfully conducted by the police.
During the sweep, officers observed and seized suspected narcotics and a 12-gauge shotgun.

The firearm seized on June 25, 2019, was analyzed by an expert firearms examiner and
determined to be a (1) KEL-TEC CNC INC. make, KSG model, 12-gauge pump-action shotgun
bearing serial #XE730, along with 15 rounds of ammunition. The firearm was determined to
have been manufactured outside the State of Missouri. It had been transported in interstate
commerce prior to Defendant’s possession of it. The firearm can expel a projectile by the action
of an explosive and is a "firearm" as defined under federal law.

Analysis of the suspected controlled substances seized on June 25 was undertaken by an
expert criminalist. The substances were determined to be Tetrahydrocannabinol, a Schedule I
drug, with a gross weight of approximately 0.44 grams and marijuana, a Schedule 1 drug, with a
gross weight of approximately 26.99 grams.

Prior to May 2019, Defendant was convicted of at least one felony crime punishable by a
term of imprisonment exceeding one year. At the time Defendant possessed each firearm described
above, Defendant knew she had been convicted of a crime punishable by a term of imprisonment

exceeding one year.

5. STATUTORY PENALTIES:

 

The Defendant fully understands that the maximum possible penalty provided by law for
the crime to which the Defendant is pleading guilty under Counts One and Two is imprisonment
of not more than ten years, a fine of not more than $250,000, or both such imprisonment and fine.
The Court also may impose a period of supervised release of not more than three years.

In certain situations under Title 18, United States Code, Section 924(e)(Armed Career

Page 4 of 12

 

 
Criminal), Defendant may be subject to a mandatory minimum sentence of imprisonment of fifteen
(15) years and a maximum of life, a fine of not more than $250,000, or both such imprisonment
and fine, and a term of supervised release of not more than five years. The Defendant is pleading
guilty with full knowledge of these possibilities, has discussed these possibilities with counsel and
will not be able to withdraw the guilty plea if the Court determines the foregoing statute applies to
Defendant’s sentence.
6. U.S. SENTENCING GUIDELINES: 2018 MANUAL

The Defendant understands that this offense is affected by the U.S. Sentencing Guidelines
and the actual sentencing range is determined by both the Total Offense Level and the Criminal
History Category. The parties agree that the following are the U.S. Sentencing Guidelines Total
Offense Level provisions that apply to Counts One and Two.

A. Chapter 2 Offense Conduct:

i. Base Offense Level: The parties agree that the Base Offense Level is
found in Section 2K2.1(a) and depends on, among other things, the nature of the Defendant's
criminal history and the characteristics of the firearm. The Base Offense Level may also be
determined under Section 4B1.4 if Defendant is determined to be an Armed Career Criminal.

ii. Specific Offense Characteristics: The parties disagree as to whether the

 

 

following Specific Offense Characteristics may apply: four (4) levels may be added pursuant to
Section 2K2.1(b)(6) in that Defendant possessed a firearm on June 25, 2019, in connection with

another felony offense, that is, possession of an illegal controlled substance.

Page 5 of 12

 
B. Chapter 3 Adjustments:

i. Acceptance of Responsibility: The parties recommend that two levels
should be deducted pursuant to Sentencing Guidelines Section 3E1.1(a) because Defendant has
clearly demonstrated acceptance of responsibility. The United States will not move to deduct
one additional level pursuant to Sentencing Guidelines Section 3E1.1(b)(2).

The parties agree that if Defendant does not abide by all of the agreements made within
this document, Defendant's failure to comply is grounds for the loss of acceptance of responsibility
pursuant to Sentencing Guidelines Section 3E1.1. The parties further agree that Defendant's
eligibility for a reduction pursuant to Sentencing Guidelines Section 3E1.1 is based upon the
information known at the present time and that any actions of Defendant which occur or which
become known to the United States subsequent to this agreement and are inconsistent with
Defendant's acceptance of responsibility including, but not limited to criminal conduct, are
grounds for the loss of acceptance of responsibility pursuant to Sentencing Guidelines Section
3E1.1. In any event, the parties agree that all of the remaining provisions of this agreement
remain valid and in full force and effect.

C. Estimated Total Offense Level: The parties agree that the Total Offense Level

will depend on the Base Offense Level determined pursuant to Section 2K2.1(a), along with other

 

 

relevant factors stated above, unless Defendant is an Armed Career Criminal. Depending on the
underlying offense and Defendant’s criminal history, Defendant could be an Armed Career
Criminal pursuant to Title 18, United States Code, Section 924(e) and Section 4B1.4. Ifthe Court
finds Defendant is an Armed Career Criminal, the Total Offense Level may be higher and the

Criminal History Category may be as high as Category VI. Defendant has discussed these

Page 6 of 12
possibilities with defense counsel. Both parties reserve the right to argue that the Defendant is
or is not an Armed Career Criminal.

D. Criminal History: The determination of the Defendant's Criminal History
Category shall be left to the Court. Either party may challenge, before and at sentencing, the
finding of the Presentence Report as to the Defendant's criminal history and the applicable
category. The Defendant's criminal history is known to the Defendant and is substantially
available in the Pretrial Services Report.

E. Effect of Parties' U.S. Sentencing Guidelines Analysis: The parties agree that the
Court is not bound by the Guidelines analysis agreed to herein. The parties may not have foreseen
all applicable Guidelines. The Court may, in its discretion, apply or not apply any Guideline
despite the agreement herein and the parties shall not be permitted to withdraw from the plea
agreement.

7. WAIVER OF APPEAL AND POST-CONVICTION RIGHTS:

A. Appeal: The Defendant has been fully apprised by defense counsel of the
Defendant's rights concerning appeal and fully understands the right to appeal the sentence under
Title 18, United States Code, Section 3742.

i. Non-Sentencing Issues: The parties waive all rights to appeal all non-

 

jurisdictional, non-sentencing issues, including, but not limited to, any issues relating to pretrial
motions, discovery and the guilty plea.

ii. Sentencing Issues: In the event the Court accepts the plea and, after
determining a Sentencing Guidelines range, sentences the Defendant within or below that range,

then, as part of this agreement, the Defendant hereby waives all rights to appeal all sentencing

Page 7 of 12

 
issues other than Criminal History. Similarly, the United States hereby waives all rights to appeal
all sentencing issues other than Criminal History, provided the Court accepts the plea and
sentences the Defendant within or above the determined Sentencing Guidelines range.

B. Habeas Corpus: The Defendant agrees to waive all rights to contest the
conviction or sentence in any post-conviction proceeding, including one pursuant to Title 28,
United States Code, Section 2255, except for claims of prosecutorial misconduct or ineffective
assistance of counsel.

C. Right to Records: The Defendant waives all rights, whether asserted directly or
by a representative, to request from any department or agency of the United States any records
pertaining to the investigation or prosecution of this case, including any records that may be sought
under the Freedom of Information Act, Title 5, United States Code, Section 522, or the Privacy
Act, Title 5, United States Code, Section 552(a),

8. OTHER:

A. Disclosures Required by the United States Probation Office: The Defendant
agrees to truthfully complete and sign forms as required by the United States Probation Office —
prior to sentencing and consents to the release of these forms and any supporting documentation

by the United States Probation Office to the United States.

 

B. Civil or Administrative Actions not Barred; Effect on Other Governmental
Agencies: Nothing contained herein limits the rights and authority of the United States to take
any civil, tax, immigration/deportation or administrative action against the Defendant.

C. Supervised Release: Pursuant to any supervised release term, the Court will

impose standard conditions upon the Defendant and may impose special conditions related to the

Page 8 of 12
crime Defendant committed. These conditions will be restrictions on the Defendant to which the
Defendant will be required to adhere. Violation of the conditions of supervised release resulting
in revocation may require the Defendant to serve a term of imprisonment equal to the length of the
term of supervised release, but not greater than the term set forth in Title 18, United States Code,
Section 3583(e)(3), without credit for the time served after release. The Defendant understands
that parole has been abolished.

D. Mandatory Special Assessment: This offense is subject to the provisions of the
Criminal Fines Improvement Act of 1987 and the Court is required to impose a mandatory special
assessment of $100 per count -- for a total of $200 -- which the Defendant agrees to pay at the time
of sentencing. Money paid by the Defendant toward any restitution or fine imposed by the Court
shall be first used to pay any unpaid mandatory special assessment.

E. Possibility of Detention: The Defendant may be subject to immediate detention
pursuant to the provisions of Title 18, United States Code, Section 3143.

F. Fines and Costs of Incarceration and Supervision: The Court may impose a
fine, costs of incarceration, and costs of supervision. The Defendant agrees that any fine imposed
by the Court will be due and payable immediately.

G. Forfeiture: The Defendant knowingly and voluntarily waives any right, title,

 

and interest in all items seized by law enforcement officials during the course of their
investigation, whether or not they are subject to forfeiture, and agrees not to contest the vesting
of title of such items in the United States. The Defendant agrees to abandon [his/her] interest in
all seized items and further agrees that said items may be disposed of or destroyed by law

enforcement officials in any manner without further notice. By abandoning these items, the

Page 9 of 12

 

 
Defendant waives any future rights to receive additional notice, a valuation of the items, or the
opportunity to submit a claim to contest the disposition or destruction of the items that may exist
under any policies or procedures of the seizing agency(ies).

9, ACKNOWLEDGMENT AND WAIVER OF THE DEFENDANT'S RIGHTS:

In pleading guilty, the Defendant acknowledges, fully understands and hereby waives his
rights, including but not limited to: the right to plead not guilty to the charges; the right to be tried
by a jury in a public and speedy trial; the right to file pretrial motions, including motions to
suppress or exclude evidence; the right at such trial to a presumption of innocence; the right to
require the United States to prove the elements of the offenses charged against the Defendant
beyond a reasonable doubt; the right not to testify; the right not to present any evidence; the right
to be protected from compelled self-incrimination; the right at trial to confront and cross-examine
adverse witnesses; the right to testify and present evidence and the right to compel the attendance
of witnesses. The Defendant further understands that by this guilty plea, the Defendant expressly
waives all the rights set forth in this paragraph.

The Defendant fully understands that the Defendant has the right to be represented by
counsel, and if necessary, to have the Court appoint counsel at trial and at every other stage of the

proceeding. The Defendant's counsel has explained these rights and the consequences of the

 

waiver of these rights. The Defendant fully understands that, as a result of the guilty plea, no
trial will, in fact, occur and that the only action remaining to be taken in this case is the imposition
of the sentence.

The Defendant is fully satisfied with the representation received from defense counsel.

The Defendant has reviewed the United States’ evidence and discussed the United States’ case and

Page 10 of 12

 
all possible defenses and defense witnesses with defense counsel. Defense counsel has
completely and satisfactorily explored all areas which the Defendant has requested relative to the
United States’ case and any defenses.

10. VOLUNTARY NATURE OF THE GUILTY PLEA AND PLEA AGREEMENT:

This document constitutes the entire agreement between the Defendant and the United
States, and no other promises or inducements have been made, directly or indirectly, by any agent
of the United States, including any Department of Justice attorney, concerning any plea to be
entered in this case. In addition, the Defendant states that no person has, directly or indirectly,
threatened or coerced the Defendant to do or refrain from doing anything in connection with any
aspect of this case, including entering a plea of guilty.

The Defendant acknowledges having voluntarily entered into both the plea agreement and
the guilty plea. The Defendant further acknowledges that this guilty plea is made of the
Defendant's own free will and that the Defendant is, in fact, guilty.

11. CONSEQUENCES OF POST-PLEA MISCONDUCT:

After pleading guilty and before sentencing, if Defendant commits any crime, other than

minor traffic offenses, violates any conditions of release that results in revocation, violates any

term of this guilty-plea agreement, intentionally provides misleading, incomplete or untruthful

 

information to the U.S. Probation Office or fails to appear for sentencing, the United States, at its
option, may be released from its obligations under this agreement. The United States may also,
in its discretion, proceed with this agreement and may advocate for any sentencing position
supported by the facts, including but not limited to obstruction of justice and denial of acceptance

of responsibility.

Page 11 of 12
 

 

 

 

 

 

 

 

 

 

 

 

 

 

ted States Attorney |

 

 

 

 

 

JOSHUA LOEN _
Attorney for Defendan

 

 

 

 
